DETAILED ACTION
This office action is in response to applicant’s filing dated December 14, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 49-77 is/are pending in the instant application.  Acknowledgement is made of Applicant's amendments filed December 14, 2021.  Acknowledgement is made of Applicant's addition of new claim 77.  Claims 1-48 were previously canceled.

Election/Restrictions
Applicant’s election of dronabinol as the elected synthetic cannabinoid species and N-palmitoylethanolamine (PEA) as the N-acylethanolamine species in the reply filed on December 14, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 49-77 are presently under examination as they relate to the elected species:  dronabinol and palmitoylethanolamine (PEA).

Priority
The present application is a continuation of US Application No. 15/570,118 filed on October 27, 2017, which is a 371 of PCT/IL2016/050414 filed on April 19, 2016, which claims benefit of US Provisional Application No. 62/154,144 filed on April 29, 2015.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/154,144, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre- AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
In a review of the Provisional Application No. 62/154,144, disclosure of a molar ratio between the cannabinoid and the N-acylethanolamine between about 1:0.2 to about 1:2000; 1:0.2 to about 1:5; 1:0.5 to about 1:2; 1:15 to about 1:1800; 1:25 to about 1:450; or 1:50 to about 1:100 of claims 50-55, and 69 was not identified. Moreover, disclosure of the amounts claimed in instant claims 56, 57, 60-62, and 71-74 was not identified. Thus, the disclosure of the provisional application 
The effective filing date of the instant application is April 19, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgement is made of the drawings received on October 17, 2017.  These drawings are accepted.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49, 58, 59, 63, 64, and 77 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carley et al (WO 02/080903 A1).
Regarding claims 49, 58, 59, and 77, Carley teaches a combination of cannabimimetic agents useful for treating sleep apnea (page 19, last bridge paragraph); cannabimimetic agents include Δ9THC and palmitoylethanolamide (page 20, 1st full paragraph); Δ9THC is dronabinol (page 14, 2nd paragraph).   

Regarding claims 63 and 64, Carley teaches routes of administration include oral (page 20, line 20).
Thus, the teachings of Carley anticipate the composition of claims 49, 58, 59, 63, 64, and 77.


Claim(s) 49, 58, 59, 63, 64, and 77 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eaton et al (WO 2014/057067 A1).
Regarding claims 49, Eaton teaches a pharmaceutical composition comprising one or more endocannabinoids, cannabinoids and/or modified versions thereof complexed with one or more lipoproteins, wherein said endocannabinoids include N-acylethanolamides and cannabinoids include tetrahydrocannabinols (claim 1).   

Regarding claims 58 and 59, Eaton teaches N-acylethanolamides (16:0) is a preferred N-acylethanolamide (page 5, lines 27-28).  N-acylethanolamides (16:0) is also known as N-palmitoylethanolamide.  

Regarding claims 63 and 64, Eaton teaches routes of administration include oral (page 4, line 4-6).

Regarding claim 77, Eaton teaches tetrahydrocannabinol have the structure:

    PNG
    media_image1.png
    414
    483
    media_image1.png
    Greyscale

R is preferably C5-alkyl and the first ring is in Δ9 position (page 9, lines 1-10).  This reads on dronabinol.
Thus, the teachings of Eaton anticipate the composition of claims 49, 58, 59, 63, 64, and 77.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 50-55, 69-71, and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carley et al (WO 02/0808903 A1).
Carley teaches all the limitations of claims 50-55 and 69-71,  (see above 102 rejection), except wherein the at least one cannabinoid and at least one N-acylethanolamine is in the molar ratios of claims 50-55.  However, Carley does teach oleamide and palmitoylethanolamide are endomimetics (page 20, 1st paragraph); and administering 0.1 mg/kg Δ9THC/dronabinol followed by 0.1 mg/kg oleamide.  Thus, Carley teaches administering dronabinol and oleamide in a 1:1 ratio.  Given that the molecular weight of dronabinol is 314.46 g/mol, as evidenced SciFinder (CAS Registry #1972-08-3, obtained from the website on February 3, 2022), and the molecular weight of oleamide is 281.48 g/mol, as evidenced SciFinder (CAS Registry #301-02-0, obtained from the website on February 3, 2022), a composition comprising a ratio of 1:1 would give a composition that is about molar ratio of 1:1, which falls within the ranges of claims 50-55.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts and ratio of dronabinol and oleamide as a starting point to optimize the amounts of dronabinol and palmitoylethanolamide to formulate a composition useful for treating sleep apnea.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.  In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

Regarding claims 75, Carley teaches routes of administration include oral (page 20, line 20).
Taken together, all this would result in the composition of claims 50-55, 69-71, and 75 with a reasonable expectation of success.



Claims 50-57, 60-62, and 65-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carley et al (WO 02/0808903 A1).
Regarding claims 56, 57, 60-62, 65-68, and 72-74, as set forth above Eaton teaches a composition comprising palmitoylethanolamide and dronabinol (see above 102 rejection).  Eaton does not explicitly teach the claimed amounts.  
However, Eaton does teach the pharmaceutical composition should be in the range of 1µg to 5 g units per day, a more preferred dosage might be in the range of 0.01 mg to 100 mg, even more preferably 0.01 mg to 50 mg and most preferably 0.01 mg to 10 mg per day (page 3, lines 37-40) and that the compositions are useful in the treatment of tumor (page 25, lines 14-15).  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts taught by Eaton as a starting point for optimizing the amount of palmitoylethanolamide and dronabinol of to formulate the combination for use in treating a with regard to claims 50-55, 69-71, and 76, it would have been prima facie obvious to one of ordinary skill in the art to utilize equal amounts of palmitoylethanolamide and dronabinol (1:1) as a starting point for optimizing the ratio of palmitoylethanolamide and dronabinol to formulate a composition for use in treating a tumor.  Given that the molecular weight of dronabinol is 314.46 g/mol, as evidenced SciFinder (CAS Registry #1972-08-3, obtained from the website on February 3, 2022), and the molecular weight of palmitoylethanolamide is 299.49 g/mol, as evidenced SciFinder (CAS Registry #544-31-0, obtained from the website on February 3, 2022), a composition comprising a ratio of 1:1 would give a composition that is about molar ratio of 1:1, which falls within the ranges of claims.  Moreover, dosage and ratio are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	
Regarding claim 75, Eaton teaches routes of administration include oral (page 4, line 4-6).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 49-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of U.S. Patent No. US 11,234,956 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a composition comprising a therapeutically-effective amount of at least one synthetic cannabinoid or a salt thereof, and at least one N-acylethanolamine or a salt thereof.  The previously allowed claims are directed to a pharmaceutical composition comprising a therapeutically-effective amount of at least one cannabinoid or a salt thereof, and at least one N-acylethanolamine or a salt thereof, wherein the at least one cannabinoid is tetrahydrocannabinol (THC), and wherein the at least one cannabinoid and the at least one N-acylethanolamine are present in the composition in a molar ratio of about 1:0.2 to about 1:2000 and methods of use.  The composition of the previously granted claims would anticipate the instantly claimed composition.

Claims 49-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 11,207, 290 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the previously granted patent would anticipate the instantly claimed composition.
The instant claims are directed to a composition comprising a therapeutically-effective amount of at least one synthetic cannabinoid or a salt thereof, and at least one N-acylethanolamine or a salt thereof.  The previously allowed claims are directed to a method for preventing or treating pain in a human subject in need thereof, comprising administering to the subject a pharmaceutical composition in a therapeutically-effective amount to prevent or treat the pain, wherein the composition comprises at least one phyto-cannabinoid or a salt thereof, and at least one N-acylethanolamine or a salt thereof, wherein the at least one phyto-cannabinoid or salt thereof and the at least one N-acylethanolamine or salt thereof are present in the composition in a molar ratio of about 1:0.2 to about 1:2000, and wherein the at least one phyto-cannabinoid is tetrahydrocannabinol (THC) or a salt thereof.  The composition of the previously granted claims would anticipate the instantly claimed composition.

Claims 49-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 11,197,845 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the previously granted patent would anticipate the instantly claimed composition.
.


Claims 49-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 49-54 and 57-68 of copending Application No. 16/589,611 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a composition comprising a therapeutically-effective amount of at least one synthetic cannabinoid or a salt thereof, and at least one N-acylethanolamine or a salt thereof.  The copending claims are directed to a dosage unit comprising a pharmaceutical composition in a therapeutically-effective amount to prevent or .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 49-77 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628